Citation Nr: 0005574	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-19 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a prostate 
condition, to include as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Fargo, North Dakota (RO).


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's bilateral hearing loss with his period of active 
service.

2.  There is no competent medical evidence linking the 
veteran's prostate condition with his period of active 
service, including claimed exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
prostate condition, to include as due to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In addition, the law provides that certain diseases 
associated with herbicide agents, including Agent Orange, may 
be presumed to have been incurred in service provided they 
become manifest to a compensable degree within the required 
time following service.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. § 3.307 (a)(6) (1999).  If a veteran was exposed to an 
herbicide agent during active service, certain enumerated 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) (1999) are met even though there is no 
record of such disease during service.  These diseases 
include chloracne, Hodgkin's Disease, multiple myeloma, Non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).  Further, according to 38 C.F.R. § 3.307 (a)(6)(iii) 
(1999), a veteran who served in the Republic of Vietnam 
during the Vietnam era and has one of the enumerated diseases 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
the contrary.

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders manifested themselves to a degree of ten 
percent within one year of discharge from service.  See 38 
U.S.C.A. § 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999); Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell 
v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to bilateral hearing loss.  An 
undated audiogram reported the veteran's hearing as normal.  
Likewise, the service medical records contain no findings of 
abnormality related to the prostate.  In December 1969 and 
January 1970, the veteran complained of pain of the right 
groin and back.  The prostate was observed to be normal and 
the veteran was assessed with pain of undetermined etiology.

During a civil service examination in September 1971, the 
veteran's hearing was found to be within normal limits.  
Private medical records from May 1987 reported a history of 
urinary difficulties and urinary tract infections for the 
previous year.  A cystoscopy revealed a prostatic urethra 
obstruction.  After treatment, the veteran continued to have 
significant obstructive symptoms such as slow urinary stream, 
terminal dribbling, and frequency and nocturia.  Physical 
examination of the prostate showed it to be enlarged, 
nontender, and with no prostatic nodule.  The pathology 
report of the prostate revealed nodular glandular 
hypertrophy, chronic inflammation, and no malignancy.  
Thereafter, the veteran underwent a transurethral resection 
of the prostate with a final diagnosis of chronic prostatism.

During a VA examination in August 1997, the veteran 
complained of bilateral hearing loss and tinnitus.  He stated 
that he was exposed to excessive noise in the service and 
that he worked with only moderate noise after service.  The 
audiogram measured an average puretone threshold of 9 
decibels for the right ear and 24 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 100 
percent for both ears.  The examiner commented that the 
veteran's responses were inconsistent.  The veteran was 
assessed with normal right ear hearing and mild high 
frequency hearing loss of the left ear.  As to the prostate, 
the veteran reported that he had prostatic hypertrophy at age 
38 and underwent surgery for this condition.  He currently 
experienced dribbling after urination, some urinary urgency, 
no incontinence, no nocturia, and no discharge or burning.  
Upon examination, the prostate was found to be smooth, 
somewhat firm, and nontender.  The veteran was assessed with 
status post transurethral resection of the prostate for 
benign prostatic hypertrophy.

The veteran appeared at a hearing before the RO in December 
1998.  He testified that he first had prostate symptoms one 
year before undergoing surgery.  He believed that his 
prostate condition was chemically induced; however, his 
doctor had not indicated the cause.  He claimed that he 
served in an area of Vietnam exposed to Agent Orange.  As to 
his hearing loss, he served with an artillery unit in Vietnam 
and was exposed to weapons firing daily, and did not use 
hearing protection.  He has worked in a warehouse since 1971 
where he is not exposed to excessive noise.  He believed that 
his hearing loss has been gradual for the past 20 years.

During a VA examination in January 1999, the audiogram 
measured an average puretone threshold of 30 decibels for the 
right ear and 60 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
for the right ear and 90 percent for the left ear.  The 
veteran was diagnosed with mixed hearing loss and tinnitus.  
The examiner again noted that the veteran's responses were 
not consistent.  In February 1999, the VA Chief of Audiology 
reviewed the veteran's history and provided an opinion that 
it was less than likely that the veteran's hearing loss was 
due to his military service.  The physician based his opinion 
on the findings of the 1997 VA examination and the in-service 
normal audiogram, and the inconsistency of the veteran's 
responses during testing.

In summary, the evidence of record fails to establish that 
the veteran had bilateral hearing loss in service.  Moreover, 
even presuming the veteran's statements regarding in-service 
exposure to acoustic trauma to be credible, no medical 
evidence of record illustrates a nexus or relationship 
between the veteran's bilateral hearing loss and his period 
of active service.  The medical evidence establishes that the 
veteran currently suffers from bilateral hearing loss; 
however no medical professional has related this disability 
to the veteran's period of active service.  In fact, the only 
medical opinion of record finds that the veteran's hearing 
loss was most likely not related to service.  The Board 
cannot rely solely on the veteran's own statements because 
evidence of a medical nexus cannot be established by lay 
testimony.  Brewer v. West, 11 Vet. App. 228, 234 (1998).

The Board observes that the first evidence of record showing 
any hearing loss is dated in 1997, many years following 
discharge from active service.  The Board also notes that the 
findings of the 1997 VA examination did not constitute 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (1999).  
The veteran has testified that he believed that his hearing 
loss was incurred in service and that it has been a gradual 
process.  However, based on the foregoing discussion, the 
Board finds that the veteran in this case may not establish a 
well-grounded claim based on a finding of chronicity or 
continuity.  Furthermore, insofar as there is no evidence 
that the veteran manifested sensorineural hearing loss within 
one year of active service, the veteran is not entitled to a 
determination of a well-grounded claim on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, the 
Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.

Because the veteran has not developed one of the enumerated 
diseases subject to presumptive service connection, his in-
service exposure to Agent Orange may not be presumed. McCartt 
v. West, No. 97-1831 (U.S. Vet. App. Feb 8, 1999).
Based upon a review of the above evidence, the Board 
concludes that the preponderance of the evidence is against a 
finding of service connection for astrocytoma due to Agent 
Orange.  A review of the diseases which may be presumptively 
service connected under 38 C.F.R. § 3.309(e) (1998) reveals 
that an astrocytoma is not among the listed disorders. 
Therefore, the veteran cannot utilize the presumptive service 
connection provision and must provide direct evidence that 
his disorder resulted from exposure to Agent Orange while in 
service.
Even if the veteran is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
( Fed. Cir. 1994). That is, the material in the claims file 
must be evaluated to determine whether there is at least 
evidentiary equipoise as to the question of whether any 
diagnosed condition is related to an illness or injury 
sustained or manifested by the veteran while on active duty.  
Id. at 1044, 38 U.S.C.A. §§ 1113(b), 1116 (West 1991).

However, the record is wholly negative for any clinical or 
other evidence which suggests either the existence of brain 
cancer while on active duty or a link between the veteran's 
brain cancer and his active service, including exposure to 
herbicides. The veteran's diagnosis of brain cancer was first 
rendered in 1996, more than 25 years following his active 
duty. The veteran has expressed his belief that the Agent 
Orange exposure caused his brain cancer. However, the Board 
cannot rely solely on the veteran's own testimony because 
evidence of medical etiology or relationship cannot be 
established by lay testimony. Brewer v. West, No. 95- 1280, 
(U.S. Vet. App. May 29, 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a prostate condition, including as due 
to Agent Orange exposure, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

